COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 RICHARD O. CARROLL, JR.                                        No. 08-12-00341-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                          County Court at Law No. 3
                                                §
 TOMAS MERCADO,                                               of El Paso County, Texas
                                                §
                  Appellee.                                       (TC# 2010-555)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of this appeal are assessed

against the party incurring same. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF MARCH, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.